DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom 2003/0189348.
An adaptor (1, Fig. 1) for lifting two or more shipping containers (4, 5, Fig. 1) in a side by side configuration, each container having a top, sides, and ends, with corner fittings provided with lifting sockets, where side by side containers are spaced apart from one another by a spacing, the adaptor comprising:													a first lifting beam; (Expandable beam supporting 6 and 7, Fig. 2) and				
Official notice is taken that sockets on a lifting beam for detachably connection with an associated crane or lifting machine to lift the adaptor and the side by side containers is a well-known method or feature for lifting containers.  Therefore, it would have been obvious to a person having ordinary skill in the art to add sockets to the lifting beams of Lindstrom in order to connect the adaptor to different types of lifters.
Official notice is taken that actuator means connected between the first and second portions so that the first and second portions can be moved relative to each other to vary the effective transverse length of each lifting beam enabling spacing between side by side containers to be varied at lone or both ends of the side by side containers is a well-known method or feature for enabling spacing between side by side containers to be varied at one or both ends of side by side containers.  Therefore, it would have been obvious to a person having ordinary skill in the art to add actuator means connected between first and second portion of the lifting beam of Lindstrom in order to automate the process of positioning the containers.
In Re Claim 5, Lindstrom teaches wherein the second portion of each lifting beam encircles the first portion. (See Fig. 1) 
In Re Claim 7, Lindstrom teaches wherein the second portion of each lifting beam is supported from alongside the first portion. (See Fig. 1 and 2)
Regarding Claim 8, Official notice is taken that an actuator means selected from the group consisting of mechanical drives, screw jacks, rack and pinion gears, chain drives and one or more hydraulic rams wherein the mechanical drives are powered selected from the group consisting of electric and hydraulic units is a well-known feature for automating the positioning of containers.  Therefore, it would have been obvious to one having ordinary skill in the art to use an actuator means selected from the group consisting of mechanical drives, screw jacks, rack and pinion gears, chain drives and one or more hydraulic rams wherein the mechanical drives are powered selected from the group consisting of electric and hydraulic units in the adaptor of Lindstrom in order to automate the process of positioning the containers.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 1 above, and further in view of Mills et al. 2010/0109359.
In Re Claim 2, Lindstrom teaches the adaptor of Claim 1 as discussed above and wherein the first portion of each lifting beam is located centrally and there are two second portions which project beyond respective ends of the first portion and are movable relative to the central first portion.  (See Fig. 1 and 2)
Lindstrom does not teach portions movable by an actuator means.
However, Mills et al. teach wherein the first portion (45a, 45c, Fig. 6a) of each lifting beam is located centrally and there are two second portions (65a, 65c, Fig. 6a) which project beyond respective ends of the first portion and are movable relative to the central first portion by the actuator means. (See Fig. 2 and 3)
It would have been obvious to use an actuator means to move the second portions relative to the first portion by the actuator means in the adaptor of Lindstrom as taught by Mills in order to automate positioning of the containers.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 1 above, and further in view of Geis 2003/0168871.
In Re Claim 3, Lindstrom teaches the adapter of Claim 1 as discussed above.
Lindstrom does not teach the second portion of each lifting beam moving relative to the first portion on bearings either or both low friction support blocks and rollers.
However, Geis teaches the second portion of each lifting beam moving relative to the first portion on bearings either or both low friction support blocks and rollers (15, 16,17, Fig. 4)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second portion of each lifting beam move relative to the first portion on bearings in the adaptor of Geis as taught by Geis in order reduce wear.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 1 above, and further in view of Mills et al. 2010/0109359.
In Re Claims 9 and 15, Lindstrom teaches the adaptor of Claim 1 as discussed above.
Lindstrom does not teach wherein the movement of either the first or second portions of each of the lifting beams and connectors are either coordinated or independently moved under the control of a centralized control function and configured to be controlled and powered independently of control and power of the crane or lifting machine. 
However, Mills et al. teach wherein the movement of either the first or second portions of each of the lifting beams and connectors are either coordinated or independently moved under the control of a centralized control function and configured to be controlled and powered independently of control and power of the crane or lifting machine; (See Fig. 1-3) and 							wherein the actuator means is configured to move the second portions and their connected side by side containers apart to one or more of:								allow gaps between hatch covers or projecting items to be avoided when containers are being loaded or unloaded; (See Fig. 3)										avoid cell guides when loading in ships; and							allow an additional container to be lifted between the parted side by side containers.
It would have been obvious to coordinate or independently move the first or second portions of Lindstrom as taught by Mills in order to ease control of the movement.
Claims 10, 11 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 1 above, and further in view of Brown 4,244,615.
In Re Claims 10 and 11, Lindstrom teaches the adaptor according to Claim 1 as discussed above.
Lindstrom does not teach wherein the connectors are located on a lower surface of the second portion or portions of each of the lifting beams and configured to connect with the lifting sockets in the tops of the side by side containers; and									wherein at least one of each pair of connectors is displaceable relative to the second portion or portions to pick up adjacent containers whose tops lifting sockets are either or both at different vertical heights and horizontal orientations.
However, Brown teaches wherein the connectors (47, Fig. 2) are located on a lower surface (35, Fig. 2) of the second portion or portions of each of the lifting beams and configured to connect with the lifting sockets (Sockets in tops of Cl, C2, C3) in the tops of the side by side containers; (See Fig. 3) and												wherein at least one of each pair of connectors is displaceable relative to the second portion or portions to pick up adjacent containers whose tops lifting sockets are either or both at different vertical heights and horizontal orientations; (See 47, Fig. 2) and						wherein at least one of either or both the connectors (horizontal tip of 47) and blocking pins of each pair is mounted on an arm (47) which is either or both pivotally and slideably connected to the second portion of each lifting beam from which the connectors are supported;		wherein the adapter further comprises resilient biasing (47) between either or both:		the second portion and either or both the at least one connector and the at least one blocking pin; and												the arm and the second portion; (See Fig. 2) and wherein the resilient biasing urges either or both:													the respective connector into the respective socket of the container; (See Fig. 2) and the respective blocking pin into contact with the top of the container.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have displaceable connectors located on a lower surface of a second portion of the lifting beams in the adaptor of Lindstrom as taught by Brown in order to easily connect and disconnect from/to containers.
In Re Claim 41, Lindstrom teaches at least one of the second portions is displaceable longitudinally relative to the side by side containers and other second portion such that longitudinal misalignment of sockets and connectors can be accommodated as they engage. (See Fig. 1-6)
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 1 above, and further in view of JP S6093677.
In Re Claim 18, Lindstrom teaches the adaptor according to Claim 1 as discussed above.
Lindstrom does not teach a movable balance weight which can be moved along each lifting beam to balance the respective lifting beam if containers of different weights or in non-symmetrical positions are to be lifted by each lifting beam.
However, JP S6093677 teaches a movable balance weight (20) which can be moved along a lifting beam to balance the respective lifting beam if containers of different weights or in non-symmetrical positions are to be lifted by each lifting beam.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a movable balance weight which can be moved along each lifting beam in the adaptor of Lindstrom as taught by JP S6093677 in order to increase safety.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom.
In Re Claim 21, Lindstrom teaches an adaptor for lifting two or more shipping containers in a side by side configuration, each container having a top, sides, and ends, with corner fittings provided with lifting sockets, where side by side containers are spaced apart from one another by a spacing, the adaptor comprising:												a first lifting beam; (Expandable beam supporting 6 and 7, Fig. 2)					a second lifting beam; (Opposite side, Fig. 2) and							connecting beams (6, 7, Fig. 3) which extend between the lifting beams longitudinally relative to the side by side containers (4, 5, Fig. 3) to be lifted;								wherein each lifting beam:											is configured as a continuous extendable component; (See Fig. 1 and Fig. 2)				is configured to extend transversely across one end of the top of both of the side by side containers to be lifted; (See Fig. 1 and Fig. 2) and								comprises: 											pairs of connectors (3, Fig. 1 and 2) designed to connect configured for insertion into the lifting sockets provided in the tops of the side by side containers; (Paragraph 20) 					first (inner members, Fig. 2) and second portions (Outer telescoping members, Fig. 2) which are movable relative to each other; 
Official notice is taken that sockets on a lifting beam for detachably connection with an associated crane or lifting machine to lift the adaptor and the side by side containers is a well-known method or feature for lifting containers.  Therefore, it would have been obvious to a person having ordinary skill in the art to add sockets to the lifting beams of Lindstrom in order to connect the adaptor to different types of lifters
Official notice is taken that actuator means connected between the first and second portions so that the first and second portions can be moved relative to each other to vary the effective transverse length of each lifting beam enabling spacing between side by side containers to be varied at lone or both ends of the side by side containers is a well-known method or feature for enabling spacing between side by side containers to be varied at one or both ends of side by side containers.  Therefore, it would have been obvious to a person having ordinary skill in the art to add actuator means connected between first and second portion of the lifting beam of Lindstrom in order to automate the process of positioning the containers.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 21 above, and further in view of Ng et al. 2014/0312638.
In Re Claim 27, Lindstrom teaches the adaptor according to Claim 21 as discussed above.
Lindstrom does not teach an upper surface of the extendable connecting beams are provided with auxiliary lifting sockets (See sockets at top in Fig. 2A) for connection with spreaders of different lengths.
However, Ng et al. teach an upper surface of the extendable connecting beams are provided with auxiliary lifting sockets (See sockets at top in Fig. 2A) for connection with spreaders of different lengths.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add auxiliary lifting sockets to the extendable connecting beams in the adaptor of Lindstrom as taught by Ng et al. in order to improve efficiency of attachment and detachment.		
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 5 above, and further in view of Brown 4,244,615.
In Re Claim 38, Lindstrom teaches the adaptor according to Claim 5 as discussed above.
Lindstrom does not teach connectors with blocking pins mounted on arms pivoted on the second portions of the lifting beams and are located vertically below the first portions of the beams.
However, Brown teaches connectors with blocking pins (pin at end of 47, Fig. 2) mounted on arms (47) pivoted on the second portions of the lifting beams and are located vertically below the first portions of the beams. (See Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have connectors with blocking pins mounted on pivoted arms in the adaptor of Lindstrom as taught by Brown in order to easily connect and disconnect from/to containers.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom/Mills ‘359’ as applied to claim 9 above, and further in view of Mills et al. 2007/0296228.
In Re Claim 40, Lindstrom Mills ‘359’ teach the adaptor according to Claim 9 as discussed above.
Lindstrom/Mills ‘359’ do not teach the positions of the beam portions monitored by electronic sensors; and wherein data available from the electronic sensors are fed to the centralized control function for processing to activate the actuator means.
However, Mills et al. ‘228’ teach the positions of the beam portions monitored by electronic sensors; and wherein data available from the electronic sensors are fed to the centralized control function for processing to activate the actuator means. (Paragraph 51)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add sensors in the adaptor of Lindstrom/Mills ‘359’ as taught by Mills et al. ‘228’ in order to improve safety.					
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 21 above, and further in view of Lim et al. 2005/0225104.
In Re Claim 42, Lindstrom teaches the adaptor according to Claim 21 as discussed above.
Lindstrom does not teach lifting sockets on an upper surface of the adaptor for connection with a spreader for raising by the crane or lifting machine.
However, Lim et al. teach lifting sockets (3a, 3d) on an upper surface of the adaptor for connection with a spreader for raising by the crane or lifting machine.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add lifting sockets in the adaptor of Lindstrom as taught by Lim et al.  in order to ease connections to the crane.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom and in view of Mills et al. 2010/0109359.
In Re Claim 45, Lindstrom teaches an adaptor (1) for lifting two or more shipping containers (4, 5, Fig. 1) in a side by side configuration, the adaptor comprising a pair of extendable lifting beams (Expandable beam supporting 6 and 7, Fig. 2) having pairs of connectors (3) for lifting the side by side containers via insertion into lifting/fastening sockets provided in the tops of the containers, (Paragraph 20) connecting beams (6 and 7, Fig 2) extending between the lifting beams, the connecting beams being arranged to hold the lifting beams so that they each extend transversely across a respective end of the top of the side by side containers, (See Fig. 1-3) and the length of each lifting beam can vary by moving a first portion of each lifting beam relative to a second portion of each lifting beam to enable the spacing between the side by side containers to be varied, (See Fig. 1 and 2) the adaptor being readily attached to and detached from the crane or lifting machine when required.
Lindstrom does not teach actuating actuator means which can vary the length of each lifting beam by moving a first portion of each lifting beam relative to a second portion of each lifting beam.
However, Mills et al. teach an actuator means which can vary the length of each lifting beam by moving a first portion of each lifting beam relative to a second portion of each lifting beam.(See Fig. 2-Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an actuator means to the adaptor of Lindstrom as taught by Mills in order to automate the positioning of the containers.
Mills is silent concerning the adaptor carrying its own power source for operating actuator means.
However, Ward teaches the adaptor carrying its own power source for operating actuator means. (Column 1, Lines 6-11)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a power source to the adaptor of Lindstrom/Mills as taught by Ward in order to reduce wire connections when attaching to a crane.
Official notice is taken that sockets on a lifting beam for detachably connection with an associated crane or lifting machine to lift the adaptor and the side by side containers is a well-known method or feature for lifting containers.  Therefore, it would have been obvious to a person having ordinary skill in the art to add sockets to the lifting beams of Lindstrom in order to connect the adaptor to different types of lifters.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claim 21 above, and further in view of Sung Feng CN2761556Y.
In Re Claim 46, Lindstrom teaches the adaptor according to Claim 21 as discussed above.
Lindstrom does not teach wherein the connecting beams are of fixed or variable length to enable containers of different length to be lifted by the adaptor or shorter containers to be lifted in longitudinal alignment with longitudinally central portions of the connecting beams that have transverse beams connected thereto which extend generally parallel to the lifting beams and which carry connectors configured to connect to at least a portion of the lifting sockets in the top of longitudinally aligned containers or columns of containers.
However, Sung Feng teaches wherein the connecting beams (Longest telescoping beam, Fig. 4) are of fixed or variable length to enable containers of different length to be lifted by the adaptor or shorter containers to be lifted in longitudinal alignment with longitudinally central portions of the connecting beams (See Fig. 4) that have transverse beams (Transverse beams extending from connecting beam to smaller length container, Fig. 4) connected thereto which extend generally parallel to the lifting beams (Beams along the width of the long container, Fig. 4) and which carry connectors (2) configured to connect to at least a portion of the lifting sockets in the top of longitudinally aligned containers or columns of containers. (See Fig. 4) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use connecting beams of fixed or variable length and transverse beams in the adaptor of Lindstrom as taught by Sung Feng in order to increase capacity of the system.
Allowable Subject Matter
Claims 4, 13, 16, 17, 19, 28, 30, 33, 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-1-3, 5, 7-11, 15, 18, 21, 27, 38, 40-42, 45 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 								Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652